 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                             Case No. 2:16-cr-00052-GMN-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    TORRENCE DOUGLAS,
10                           Defendant.
11

12          This matter is before the court on Torrence Douglas’s letter (ECF No. 306) dated

13   September 28, 2018, which the court construes as a motion. Douglas requests copies of the

14   sentencing transcripts in his criminal case, but he does not state the reason for the request or

15   provide legal authority that would allow the court to provide the transcripts free of charge. The

16   court therefore will deny Douglas’s motion without prejudice.

17          IT IS SO ORDERED.

18          IT IS FURTHER ORDERED that the clerk of court must mail to Douglas a transcript

19   order form and the accompanying instructions.

20

21          DATED: November 2, 2018

22

23

24                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
